23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Wayne MONTGOMERY, a/k/a Thomas Edward Howard,Plaintiff Appellant,v.Laura BESSINGER, Warden/Head Administrator, KirklandCorrectional Institution;  Captain Jackson, Captain,Security Staff, Kirkland Correctional Institution;  NurseStanley, Nurse, Maximum Security Unit, Kirkland CorrectionalInstitution, Defendants Appellees.Michael Wayne MONTGOMERY, a/k/a Thomas Edward Howard,Plaintiff Appellant,v.Lieutenant DAVIS, 2nd Shift Supervisor, Maximum SecurityUnit, Kirkland Correctional Institution;  DoctorNeal, Physician, Kirkland CorrectionalInstitution, Defendants Appellees.
Nos. 94-6268, 94-6269.
United States Court of Appeals, Fourth Circuit.
Submitted April 19, 1994.Decided May 17, 1994.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA93-896, CA-93-909)
Michael Wayne Montgomery, appellant pro se.
William Henry Davidson, II, Elizabeth Krawcheck Rodgers, Ellis, Lawhorne, Davidson, Sims, Morrison & Sojourner, P.A., Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying Montgomery's request for injunctive relief.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Montgomery v. Bessinger, Nos.  CA-93-896;  CA-93-909 (D.S.C. Feb. 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court's denial of a temporary restraining order is unreviewable by this Court.   See Sampson v. Murray, 415 U.S. 61 (1974)